Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (AMENDMENT NO. 1) Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 CIT GROUP INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Equity Units, in the form of Corporate Units, stated amount $25.00 per unit (Title of Class of Securities) (CUSIP Number of Class of Securities) Robert J. Ingato Executive Vice President and General Counsel CIT Group Inc. 505 Fifth Avenue New York, NY 10017 Telephone: (212) 771-0505 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Copies to: David E. Shapiro, Esq. Benjamin M. Roth, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Telephone: (212) 403-1000 Facsimile: (212) 403-2000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** $168,360,000 $6,616.55 * This valuation assumes the exchange of 27,600,000 corporate units of CIT Group Inc. (CIT), stated amount $25.00 per unit, for cash and shares of common stock of CIT, par value $0.01 per share. Estimated for purposes of calculating the amount of the filing fee only, this amount is based on the average of the high and low prices of CIT corporate units of $6.10 as of November 14, 2008 as reported on the New York Stock Exchange. ** The amount of the filing fee, calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934, as amended by Fee Rate Advisory #6 for Fiscal Year 2008, effective December 31, 2007, equals $39.30 for each $1,000,000 of the value of the transaction. x
